Title: To Alexander Hamilton from William North, [27 March 1800]
From: North, William
To: Hamilton, Alexander



Sir
[New York, March 27, 1800]

I have the honor to present herewith regulations for conducting military funerals, & executions; For the disposal of the effects of those who die, or are killed in the service; they are with some alterations, & additions which appeared to me proper, extracted from Reid & Symes, & tho’ not of great consequence, are necessary to make a whole. The plan for the service of the guards which is also presented, is in part taken from the regulations of Baron Steuben, & in part formed on a principle which I believe has not heretofore been adopted, & which for this reason, I offer with great diffidence. The guards, & detachments instead of being taken promiscuously from the different companies of a reg, or the different Regiments of an army, are by the plan accompanying this, to consist of entire Squads, Sections, platoons &c. So that the Officers and the men attached to their particular Command may on all occasions remain together. I need not say to you, Sir, that the separating Officers from their men has been & will always be fraught with bad consequences—the officer to a certain degree, gets rid of his responsibility for their Clothing, arms, & discipline, & the men under the command of a stranger have less to hope from a strict performance of their duty, or to fear from its neglect.
The alteration with respect to the camp Guards, by permitting them to remain in the tents which as a platoon or section they occupied previous to their recruiting, will, in my opinion, be attended with no inconvenience to the service, & with much convenience to the Officers & men; the Camp & Quarter Guard being thrown together under the command of a Commissioned Officer, & a tent or hut appropriated for Prisoners where they can not mix with the guard & will feel that they are confined will, I should suppose be attended with good Effects.
The continual attention necessary to the Common & daily duties of my Office, is Offer’d in excuse for having done so little in the extra business committed to me, & I hope will be accepted.
With the greatest Respect, I am, Sir   Your Obed Serv

W NorthAdj Gen
27 March 1800


